Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 22, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157755(23)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  JAMES RATZA,                                                                                       Elizabeth T. Clement,
           Plaintiff-Appellant,                                                                                       Justices
                                                                    SC: 157755
  v                                                                 COA: 342968
                                                                    Macomb CC: 15-004231-NO
  AJE, LLC, d/b/a KART 2 KART, LLC,
              Defendant-Appellee.
  ___________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer
  submitted on June 18, 2018, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 22, 2018

                                                                               Clerk